Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 10/13/2021.  Claims 1, 4-7, 9-19 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1, 4-7, 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the wireless communication apparatus for reducing data amount between an RRH and a BBU, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to apparatus comprising: two-dimensionally-arrayed antenna elements; and circuitry configured to arrange IQ data of signals output from the antenna elements, for each time in a state in which an array of the antenna elements is maintained, perform compression processing on the arranged two-dimensional IQ data, and execute beam forming processing on the arranged two-dimensional IQ data, before compression processing is performed.
The prior art of record, also does not teach or suggest the wireless communication apparatus as recited in claim 13 and communication control method in claim 18 comprising: two-dimensionally-arrayed antenna element; and circuitry configured to execute compression processing on IQ data of signals output from the antenna elements and to execute beam forming processing on the IQ data before compression processing is performed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.